                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.19 Page 1 of 32




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        BRIAN SLOME, SB# 238134
                      2 E-Mail: Brian.Slome@lewisbrisbois.com
                        KENNETH C. FELDMAN, SB# 130699
                      3 E-Mail: Ken.Feldman@lewisbrisbois.com
                        LINDSEY.BALL, SB# 299707
                      4 E-Mail: Lindsey.Ball@lewisbrisbois.com
                        550 West C Street, Suite 1700
                      5 San Diego, California 92101
                        Telephone: 619.233.1006
                      6 Facsimile: 619.233.8627
                      7 Attorneys for Defendants, Bona Law P.C.,
                        Jarod Bona, David Codell, Aaron Gott,
                      8 Luke Hasskamp, and Luis Blanquez
                      9                                   UNITED STATES DISTRICT COURT
                     10                              SOUTHERN DISTRICT OF CALIFORNIA
                     11
                     12 BRIAN P. MANOOKIAN,                             Case No. 21CV0562 WQH BLM
                     13                      Plaintiff,                 MEMORANDUM OF POINTS AND
                                                                        AUTHORITIES IN SUPPORT OF
                     14             vs.                                 MOTION TO DISMISS
                     15 BONA LAW P.C., JAROD BONA,                      FED RULES CIV. P. R. 12(b)(6)
                        DAVID CODELL, AARON GOTT,
                     16 LUKE HAASKAMP, AND LUIZ
                        BLANQUEZ,                                       Date:   July 19, 2021
                     17
                                           Defendants.                  “NO ORAL ARGUMENT UNLESS
                     18                                                 REQUESTED BY THE COURT.”
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS                  4834-8115-3262.1                                             Case No. 21CV0562 WQH BLM
BISGAARD
& SMITH LLP                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.20 Page 2 of 32




                      1                                             TABLE OF CONTENTS
                                                                                                                                                 Page
                      2
                      3 I.         INTRODUCTION ............................................................................................. 5
                      4 II.        STATEMENT OF PERTINENT FACTS ......................................................... 8
                      5            A.        The BPR Files a Petition for Discipline Against Manookian ................. 8
                      6            B.        The Tennessee Supreme Court Temporarily Suspends
                                             Manookian............................................................................................... 8
                      7
                                   C.        Manookian Hires Bona Law to File Suit Against BPR Members .......... 9
                      8
                                   D.        The Tennessee Supreme Court Dissolves Manookian’s
                      9                      Suspension After Bona Law Files Suit; Manookian Violates His
                                             Ethical Obligations Again ..................................................................... 11
                     10
                                   E.        The BPR Defendants Move to Dismiss Manookian’s Complaint ........ 12
                     11
                                   F.        The District Court Dismisses Manookian’s Claims for Money
                     12                      Damages and Stays His Request for Equitable Relief .......................... 13
                     13            G.        Bona Law Files a Motion for Judgment Pursuant to FRCP 54(b),
                                             Based on the District Court’s Ruling .................................................... 14
                     14
                                   H.        Manookian’s Appeal is Dismissed........................................................ 15
                     15
                                   I.        Meanwhile, the BPR Had Sought Additional Discipline Against
                     16                      Manookian............................................................................................. 16
                     17            J.        Manookian’s Legal Malpractice Complaint ......................................... 16
                     18 III.       LEGAL STANDARD FOR A MOTION TO DISMISS ................................ 17
                     19 IV.        THIS COURT SHOULD DISMISS MANOOKIAN’S CLAIM
                                   BECAUSE BONA LAW AND ITS ATTORNEYS EXERCISED
                     20            PROFESSIONAL JUDGMENT AND ARE IMMUNE FROM
                                   ALLEGATIONS THAT THEY BREACHED THE STANDARD OF
                     21            CARE .............................................................................................................. 18
                     22            A.        Manookian Cannot Prove that He Would Have Recovered
                                             Damages Against Individual BPR Members ........................................ 21
                     23
                                   B.        Sound Public Policy Prevents Manookian from Asserting His
                     24                      Damages Claims ................................................................................... 25
                     25            C.        Manookian Cannot Establish Causation Because His Federal
                                             Constitutional Challenges to Tennessee Supreme Court Rule
                     26                      12.3 Are Barred by Claim Preclusion ................................................... 25
                     27 V.         MANOOKIAN FAILS TO STATE FACTS SUFFICIENT TO SET
                                   FORTH A CAUSE OF ACTION FOR BREACH OF FIDUCIARY
LEWIS                28            DUTY .............................................................................................................. 26
BRISBOIS
BISGAARD
                          4834-8115-3262.1                                              1
                                                                                       Case No. 21CV0562 WQH BLM
& SMITH LLP                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.21 Page 3 of 32




                      1 VI.        THE COMPLAINT FAILS TO SUFFICIENTLY ALLEGE CLAIMS
                                   AGAINST LUIS BLANQUEZ AND LUKE HASSKAMP........................... 27
                      2
                          VII. CONCLUSION ............................................................................................... 28
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
                          4834-8115-3262.1                                        2    Case No. 21CV0562 WQH BLM
& SMITH LLP                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.22 Page 4 of 32




                      1
                                                                  TABLE OF AUTHORITIES
                      2
                          Cases                                                                                                          Page(s)
                      3
                      4 Akins v. Edmondson,
                           207 S.W.3d 300 (Tenn. Ct. App. 2006) ............................................................. 26
                      5
                        Ashcroft v. Iqbal,
                      6
                           556 U.S. 662 (2009) ........................................................................................... 17
                      7
                        Atl. Richfield Co. v. USA Petrol. Co.,
                      8    495 U.S. 328 (1990) ........................................................................................... 23
                      9
                        Balistreri v. Pacifica Police Dep’t,
                     10    901 F.2d 696 (9th Cir. 1990) .............................................................................. 17
                     11 Bankers Tr. Co. v. Mallis,
                     12   435 U.S. 381 (1978) ........................................................................................... 19
                     13 Bell Atl. Corp. v. Twombly,
                     14    550 U.S. 544 (2007) ........................................................................................... 17

                     15 Bush v. Chancery Court,
                           No. 18-5215, 2018 U.S. App. LEXIS 30239 (6th Cir. Oct. 25, 2018)............... 27
                     16
                     17 CenTra, Inc. v. Estrin,
                           538 F.3d 402 (6th Cir. 2008) .............................................................................. 26
                     18
                        Esposito v. Hollander,
                     19    No. 2:09-cv-728-FtM-29SPC, 2011 U.S. Dist. LEXIS 9790 (M.D.
                     20    Fla. Feb. 1, 2011) ................................................................................................ 27
                     21 In re Fifth Third Early Access Cash Advance Litig.
                     22     925 F.3d 265 ....................................................................................................... 14

                     23 Firestone Tire & Rubber Co. v. Risjord,
                             449 U.S. 368 (1981) ........................................................................................... 19
                     24
                     25 Gibson v. Trant,
                             58 S.W.3d 103 (Tenn. 2001) .............................................................................. 22
                     26
                        Horton v. Hughes,
                     27      971 S.W.2d 957 (Tenn. Ct. App. 1998) ............................................................. 18
LEWIS                28
BRISBOIS
BISGAARD
                        4834-8115-3262.1                                     1                              Case No. 21CV0562 WQH BLM
& SMITH LLP                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.23 Page 5 of 32




                      1 Huron Valley Hospital, Inc. v. Pontiac,
                          792 F.2d 563 (6th Cir. 1986) .............................................................................. 19
                      2
                      3 Hyland v. Liberty Mut. Fire Ins. Co.,
                          885 F.3d 482 (7th. Cir. 2018) ............................................................................. 21
                      4
                        HyPoint Technology, Inc. v. Hewlett-Packard Co.
                      5
                          (6th Cir. 1991), 949 F.2d 874 ............................................................................. 23
                      6
                        Image Outdoor Adver., Inc. v. CSX Transp., Inc.,
                      7   No. M2000-03207-COA-R3-CV, 2003 Tenn. App. LEXIS 431,
                      8   2003 WL 21338700 (Tenn. Ct. App. June 10, 2003) (unpublished) ................. 26
                      9 Kranendonk v. Gregory & Swapp, PLLC,
                     10   320 P.3d 689 (Utah Ct. App. 2014) .................................................................... 22

                     11 Lazy Seven Coal Sales, Inc. v. Stone & Hinds,
                           813 S.W.2d 400 (Tenn.1991) ............................................................................. 22
                     12
                     13 Moncier v. Jones
                           557 Fed. Appx. 407 (6th Cir. 2014) ........................................................... 5, 7, 24
                     14
                        Moss v. U.S. Secret Serv.,
                     15    572 F.3d 962 (9th Cir. 2009) .............................................................................. 17
                     16
                        Nw. Publications, Inc. v. Crumb
                     17    (9th Cir. 1985), 752 F.2d 473 ............................................................................. 23
                     18 Otis v. City of Chi.,
                     19    29 F.3d 1159 (7th Cir. 1994) (en banc) .............................................................. 19
                     20 Parker v. Brown,
                     21   317 U.S. 341 (1943) ........................................................................................... 12

                     22 Parrino v. FHP, Inc.,
                             146 F.3d 699 (9th Cir. 1998) .............................................................................. 17
                     23
                     24 Pierce County v. Guillen,
                             537 U.S. 129 (2003) ........................................................................................... 26
                     25
                        Powell v. Potterfield,
                     26      2014 WL 2582765 (S.C. Ct. App. March 19, 2014) .......................................... 22
                     27
                        Richardson-Merrell, Inc. v. Koller,
LEWIS                28      472 U.S. 424 (1985) ........................................................................................... 19
BRISBOIS
BISGAARD
                        4834-8115-3262.1                                     2                              Case No. 21CV0562 WQH BLM
& SMITH LLP                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.24 Page 6 of 32




                      1 RSM Richter, Inc. v. Behr Am., Inc.,
                           729 F.3d 553 (6th Cir. 2013) .............................................................................. 20
                      2
                      3 Sammons v. Rotroff,
                           653 S.W.2d 740 (Tenn. Ct. App. 1983) ............................................................. 26
                      4
                        Shearon v. Seaman,
                      5
                           198 S.W.3d 209 (Tenn. Ct. App. 2005) ............................................................. 22
                      6
                        Sprewell v. Golden State Warriors,
                      7    266 F.3d 979 (9th Cir. 2001) .............................................................................. 17
                      8
                        Summers v. Leis,
                      9    368 F.3d 881 (6th Cir. 2004) .............................................................................. 14
                     10 Waggoner v. Snow, Becker, Kroll, Klaris & Krauss
                     11   991 F.2d 1501 (9th Cir. 1993) ............................................................................ 22
                     12 Wash. Mut. Bank v. Superior Court,
                     13   24 Cal. 4th 906 (Cal. 2001) ................................................................................ 22

                     14 Woodruff v. Tomlin,
                          616 F.2d 924 (6th Cir. 1980) .............................................................................. 18
                     15
                     16 Younger v. Harris,
                          401 U.S. 37 (1971) ....................................................................................... 13, 14
                     17
                        Zonge v. Woodall,
                     18   No. M1998-00800-COA-R3-CV, 2000 Tenn. App.
                     19   LEXIS 681 (Ct. App. Oct. 5, 2000).................................................................... 25
                     20 Statutes
                     21 15 U.S.C. § 15.......................................................................................................... 10
                     22
                        28 U.S.C. § 1257...................................................................................................... 26
                     23
                        42 U.S.C. § 1983................................................................................................ 10, 14
                     24
                     25 42 U.S.C. § 1988...................................................................................................... 10
                     26 Sherman Act ............................................................................................................ 10
                     27 Other Authorities

LEWIS                28 First Amendment ......................................................................................... 10, 15, 16
BRISBOIS
BISGAARD
                        4834-8115-3262.1                                      3                              Case No. 21CV0562 WQH BLM
& SMITH LLP                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.25 Page 7 of 32




                      1 Fed. R. App. P. 4.................................................................................................. 6, 14
                      2 Fed. R. Civ. P. 8 ....................................................................................................... 17
                      3
                        Fed. R. Evid. 201 ..................................................................................................... 17
                      4
                        Federal Rule of Civil Procedure Rule 54.......................................................... passim
                      5
                        Federal Rule Civil Procedure Rule 58 ......................................................... 15, 19, 21
                      6
                      7 Rule 12 ..................................................................................................................... 17
                      8 Tennessee Rule of Professional Conduct 9, § 12.3 ............................................... 8, 9
                      9 Tennessee Supreme Court Rule 9, § 12.3 .................................................... 10, 11, 12
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
                          4834-8115-3262.1                                               4
                                                                                        Case No. 21CV0562 WQH BLM
& SMITH LLP                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.26 Page 8 of 32




                      1 I.      INTRODUCTION
                      2         This lawsuit accusing Bona Law P.C. and some of its lawyers of malpractice is
                      3 meritless and dismissible. Brian Manookian—a thrice-suspended Tennessee medical-
                      4 malpractice lawyer—blames his post-suspension federal constitutional and antitrust
                      5 lawyers for the financial consequences of his own misconduct, which led the
                      6 Tennessee Supreme Court to declare him a “threat of substantial harm to the public.”
                      7 That effort must fail because: (1) Defendants exercised professional judgment and
                      8 therefore did not breach a professional duty of care owed to Manookian; and (2)
                      9 Manookian cannot allege an error by the defendants that caused a compensable
                     10 injury since Manookian’s own professional misconduct destroyed any chance he had
                     11 of prevailing in the underlying lawsuit. Moreover, Defendants’ motion to dismiss
                     12 should be granted because Manookian cannot state a claim for breach of fiduciary
                     13 duty and fails to allege facts to support a claim for relief against Luis Blanquez and
                     14 Luke Hasskamp. These flaws cannot be cured through amendment.
                     15         After Manookian’s license to practice law was suspended the first time by an
                     16 emergency order of the Tennessee Supreme Court, Manookian hired Bona Law to
                     17 file a federal lawsuit on his behalf. He claimed to have been denied a timely hearing
                     18 on his suspension by the Tennessee Board of Professional Responsibility (BPR) and
                     19 that individual members of the BPR acted based on anticompetitive animus.
                     20 Manookian’s federal constitutional and antitrust complaint alleged that certain
                     21 Tennessee disciplinary rules were unconstitutional, and that damages caused by his
                     22 suspension resulted from anticompetitive or unconstitutional conduct of the BPR
                     23 members. Manookian’s complaint was filed based in part on professional judgment
                     24 that there were good-faith arguments that existing Sixth Circuit precedent prohibiting
                     25 damages claims against members of the BPR, see Moncier v. Jones 557 Fed. Appx.
                     26 407, 409 (6th Cir. 2014) was either inapplicable or might be overruled in relevant
                     27 respects.

LEWIS                28             The Middle District of Tennessee instead relied on existing Sixth Circuit
BRISBOIS
BISGAARD
                          4834-8115-3262.1                          5                      Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.27 Page 9 of 32




                      1 precedent, dismissed Manookian’s damages claims against individual BPR members,
                      2 and stayed Manookian’s constitutional claims for injunctive and declaratory relief
                      3 (which remain stayed to this day). Reaching the judgment that the District Court’s
                      4 partial ruling was not a final appealable judgment because certain claims had been
                      5 stayed rather than ruled upon, Bona Law filed a Rule 54(b) motion for entry of
                      6 judgment rather than a notice of appeal. When the Middle District of Tennessee did
                      7 not rule on the Rule 54(b) motion after several months, Bona Law filed a notice of
                      8 appeal a few days before the 180-day limit for appealing an order that does not
                      9 contain a “separate document.” Fed. R. App. P. 4(a)(7)(A)(ii). The Sixth Circuit
                     10 ultimately disagreed with Bona Law’s reasoning and dismissed Manookian’s appeal
                     11 as untimely. Manookian chose not to seek en banc Sixth Circuit or U.S. Supreme
                     12 Court review.
                     13         Manookian now attempts to blame Bona Law for damages he suffered from
                     14 his suspension. He asserts that Bona Law acted below the standard of care when it
                     15 exercised its professional judgment to file a Rule 54(b) motion rather than file a
                     16 notice of appeal within thirty days of the Middle District of Tennessee order granting
                     17 the BPR members’ motion to dismiss. Manookian is wrong. He lost any realistic
                     18 chance of prevailing on his damages claims against individual BPR officials when he
                     19 continued to violate Tennessee Rules of Professional Conduct.
                     20         To survive a pleading-based challenge, Manookian must adequately allege
                     21 that, but for Bona Law’s decision to pursue Rule 54(b) relief from the Middle
                     22 District of Tennessee rather than file a notice of appeal within thirty days of the
                     23 granting of the BPR members’ motion to dismiss, Manookian would have recovered
                     24 damages against the individual BPR members. In other words, Manookian needs to
                     25 establish that Bona Law’s actions are responsible for the failure of the underlying
                     26 litigation. Manookian cannot do so because the Tennessee Supreme Court—in
                     27 parallel proceedings in which Manookian was represented by Tennessee counsel (not

LEWIS                28 Bona Law)—found that the state-proceeding evidentiary record, which included his
BRISBOIS
BISGAARD
                        4834-8115-3262.1                     6                     Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.28 Page 10 of 32




                      1 original and post-federal-suit conduct, demonstrated that Manookian posed a “threat
                      2 of substantial harm” to the public.
                      3         Manookian’s complaint in this Court ignores that any prospect of prevailing on
                      4 his damages claims against BPR members was rendered hopeless on appeal (or upon
                      5 any potential remand) due to his own post-federal-complaint conduct and the post-
                      6 federal-complaint findings of the Tennessee Supreme Court. The Tennessee Supreme
                      7 Court’s findings establish that the BPR’s actions were motivated solely by
                      8 Manookian’s repeated violations of the Code of Professional Conduct. This finding
                      9 foreclosed any chance that Manookian could (a) establish that the BPR’s actions
                     10 were motivated by some anticompetitive animus, necessary to his antitrust claim, and
                     11 (b) convince the Sixth Circuit to reverse prior precedent prohibiting damages against
                     12 individual BPR members. Moncier, 557 Fed. App’x. at 409.
                     13         Additionally, if Manookian wished to keep his federal constitutional
                     14 challenges alive, he should have sought review of the Tennessee Supreme Court’s
                     15 ruling in the United States Supreme Court – because no other federal court could
                     16 have reviewed the Tennessee Supreme Court’s ruling. Manookian’s Tennessee
                     17 counsel did not seek U.S. Supreme Court review, however, very likely rendering
                     18 Manookian’s federal damages claims dead under claim and issue preclusion
                     19 principles before Bona Law could have tried to save them in the Sixth Circuit.1
                     20         This Court should dismiss Manookian’s complaint in its entirety because
                     21 Manookian is unable to state facts sufficient to constitute a claim for malpractice or
                     22 breach of fiduciary duty as a matter of law.
                     23
                     24
                     25
                          1
                     26   It bears emphasis that the state-court and federal-court matters were proceeding
                        simultaneously, and the Tennessee Supreme Court ruling was issued first (in October
                     27 2019). Manookian had Tennessee counsel, not Bona Law, representing him in the

LEWIS                28 disciplinary proceedings—including the Tennessee Supreme Court proceeding.
BRISBOIS
BISGAARD
                        4834-8115-3262.1                          7                     Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.29 Page 11 of 32




                      1 II.    STATEMENT OF PERTINENT FACTS
                      2        A.     The BPR Files a Petition for Discipline Against Manookian
                      3        On December 18, 2017, BPR filed a petition for discipline, case number 2017-
                      4 2805-5-WM, against Manookian (not then represented by Bona Law), and
                      5 supplemented its petition on March 22, 2018, adding additional grounds to support
                      6 suspending Manookian from the practice of law. Request for Judicial Notice, “RJN,”
                      7 Exh. 12. It sought discipline for Manookian’s improper taking of a default of
                      8 opposing counsel in a separate matter, and for an email Manookian sent opposing
                      9 counsel threatening the livelihood of opposing counsel’s daughter:
                     10               [Opposing counsel’s name],
                     11               I hear [attorney’s daughter] is working at [name of
                                      company]. What a fantastic opportunity; particularly given
                     12               her history of academic failure and alcohol and substance
                                      abuse.
                     13
                                      I happen to have some very close friends at [name of
                     14               company].
                     15               I will make it a point to see what I can do regarding her
                                      prospects there. I am reminded that it is good for us to keep
                     16               apprised of each other’s lives and the things we can do to
                                      influence them.
                     17
                     18        RJN, Exh. 3, pp. 4-5,
                     19        The above-referenced discipline petitions were pending when, on September
                     20 19, 2018, BPR petitioned the Tennessee Supreme Court to immediately suspend
                     21 Manookian from the practice of law under Tennessee Rule of Professional
                     22 Conduct 9, § 12.3. RJN, Exh. 1.
                     23        B.     The Tennessee Supreme Court Temporarily Suspends Manookian
                     24        On September 21, 2018, the Tennessee Supreme Court entered a per curiam
                     25 order based on the BPR’s September ex parte petition finding Manookian to be a
                     26 threat of substantial harm to the public. RJN, Exh. 2. The Tennessee Supreme
                     27
                          2
                          The facts are based on matters referenced in the Complaint and materials of which
LEWIS                28 judicial notice is proper.
BRISBOIS
BISGAARD
                        4834-8115-3262.1                        8                     Case No. 21CV0562 WQH BLM
& SMITH LLP                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.30 Page 12 of 32




                      1 Court’s order precluded Manookian from accepting new cases and ordered
                      2 Manookian to cease representing existing clients by October 21, 2018. Id.
                      3         Manookian (not represented by Bona Law), sought to dissolve and amend the
                      4 Tennessee Supreme Court’s order. The Tennessee Supreme Court responded by
                      5 requiring the BPR to file another declaration supporting its request that Manookian
                      6 be suspended, and it stayed enforcement of its order as it related to existing clients
                      7 pending further orders. RJN, Exh. 3, p. 1. On November 21, 2018, the Tennessee
                      8 Supreme Court approved the BPR’s report and recommendation and it was published
                      9 on the Tennessee State Bar website. RJN Exh. 3. It ordered that Manookian be
                     10 suspended and dissolved the stay it had issued relating to existing clients.
                     11         The BPR prepared a report recommending that Manookian remain suspended.
                     12 RJN, Exh. 3. The BPR reported:
                     13               Mr. Manookian has not acknowledged that there is anything
                                      wrong with his conduct. Consequently, he has taken no steps
                     14               to assure the panel that the conduct will not be repeated. He
                                      did not indicate that he intends to take any steps to address
                     15               what he considers to be minimally inappropriate behavior –
                                      admittedly rude and insulting but, according to Mr.
                     16               Manookian, not threatening to the public or to the judicial
                                      system which serves the public.
                     17
                     18 RJN, Exh. 3, p. 12.
                     19         On February 27, 2019, the Tennessee Supreme Court denied Manookian’s
                     20 petition for dissolution of his temporary suspension that he had filed in January 2019.
                     21 RJN, Exh. 4. Manookian filed a second petition for dissolution of order of temporary
                     22 suspension on April 9, 2019, which was granted by the Tennessee Supreme Court on
                     23 May 17, 2019. RJN, Exh. 5.
                     24         C.    Manookian Hires Bona Law to File Suit Against BPR Members
                     25         Manookian hired Bona Law on March 20, 2019, to provide legal services in
                     26 connection with his dispute against the individual BPR members whom he viewed as
                     27 responsible for his suspension (“BPR defendants”). RJN, Exh. 8. Bona Law

LEWIS                28 prepared an antitrust and constitutional complaint alleging, among other things, that
BRISBOIS
BISGAARD
                        4834-8115-3262.1                         9                     Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.31 Page 13 of 32




                      1 the BPR had unlawfully conspired to exclude him from the market for plaintiff-side
                      2 medical malpractice representation for competitive reasons, thereby causing damages
                      3 to Manookian in the form of lost income, as well as additional reputational damage.
                      4 RJN, Exh. 8.3
                      5            Bona Law field Manookian’s federal complaint on April 12, 2019, alleging
                      6 four claims for relief:
                      7            (1) FIRST CLAIM: 42 U.S.C. § 1983 – First Amendment Violation.
                      8                 Manookian’s first claim for relief asserted that Manookian was being
                      9                 disciplined for exercising his first amendment rights.
                     10            (2) SECOND CLAIM: 42 U.S.C. § 1983 – Due Process Violation. Manookian’s
                     11                 second claim sought a declaration that Tennessee Supreme Court Rule 9, §
                     12                 12.3 (which Manookian alleged was used to suspend Manookian without a
                     13                 formal hearing), was unconstitutional on its face and as applied.
                     14            (3) THIRD CLAIM: 42 U.S.C. § 1983 – Equal Protection Violation.
                     15                 Manookian’s third claim sought a declaration that Manookian’s suspension
                     16                 violated his rights to equal protection of the law.
                     17            (4) FOURTH CLAIM: 15 U.S.C. § 1 – Conspiracy to Restrain Trade.
                     18                 Manookian’s fourth claim sought damages under the Sherman Act, on the
                     19                 basis that Manookian was being excluded from the market by members of
                     20                 the BPR for competitive reasons.
                     21            The federal complaint requested equitable relief declaring Tennessee Supreme
                     22 Court Rule 9, § 12.3 unconstitutional and enjoining its enforcement. It sought a
                     23 dissolution of Manookian’s suspension and an award of money damages under 15
                     24 U.S.C. § 15 and 42 U.S.C. § 1988. The federal complaint pleaded that certain
                     25 immunities did not apply because the BPR defendants—and not the Tennessee
                     26
                          3
                         Bona Law did not represent Manookian in any of his proceedings before the BPR
                     27 or in the Tennessee Supreme Court; Bona Law’s role was limited to seeking relief

LEWIS                28 against the BPR defendants in federal court.
BRISBOIS
BISGAARD
                          4834-8115-3262.1                             10                 Case No. 21CV0562 WQH BLM
& SMITH LLP                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.32 Page 14 of 32




                      1 Supreme Court—were responsible for Manookian’s suspension. RJN, Exh. 8.
                      2            D.        The Tennessee Supreme Court Dissolves Manookian’s Suspension
                      3                      After Bona Law Files Suit; Manookian Violates His Ethical
                      4                      Obligations Again
                      5            After Bona Law filed Manookian’s complaint against BPR members on
                      6 April 29, 2019, the BPR submitted a report in response to Manookian’s April 9, 2019
                      7 petition recommending that Manookian’s suspension be dissolved subject to
                      8 specified conditions. RJN, Exh. 1. On May 17, 2019, the Tennessee Supreme Court
                      9 approved the BPR’s order and dissolved Manookian’s suspension, so long as he
                     10 complied with the conditions set forth by the BPR. RJN, Exh. 1. Manookian would
                     11 have been able to continue to represent existing clients and take on new clients had
                     12 he complied with the Tennessee Supreme Court’s order. But on May 24, 2019, just
                     13 seven days after the suspension was dissolved, the BPR presented a second
                     14 supplemental petition for discipline against Manookian seeking to reinstate his
                     15 suspension for new violations of the Rules of Professional Conduct. RJN, Exh. 1.
                     16            On October 11, 2019, the Tennessee Supreme Court suspended Manookian
                     17 based on the BPR’s second supplemental petition for temporary suspension under
                     18 Tennessee Supreme Court Rule 9, section 12.3. RJN, Exh. 6, p. 3. The Tennessee
                     19 Supreme Court found Manookian to pose a threat of substantial harm to the public
                     20 based on a BPR report and recommendation, which outlined two new incidents
                     21 reflecting on Manookian’s inability to practice law consistent with ethical standards.
                     22 “In the first incident, the Panel found that Manookian improperly communicated
                     23 directly with the client of opposing counsel by sending an email designed to
                     24 intimidate the client and undermine the client’s relationship with the client’s
                     25 attorney.” RJN, Exh. 6, p. 3. The court cited a second incident in which Manookian
                     26 sent opposing counsel an email containing confidential information and attaching a
                     27 photograph of his wife and home causing counsel to fear for the safety of his family.

LEWIS                28 Id.
BRISBOIS
BISGAARD
                          4834-8115-3262.1                           11                   Case No. 21CV0562 WQH BLM
& SMITH LLP                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.33 Page 15 of 32




                      1         Manookian, through local Tennessee counsel, filed a petition for dissolution of
                      2 his temporary suspension. On October 17, 2019, the Tennessee Supreme Court
                      3 denied Manookian’s petition. RJN, Exh. 7. It explained that Manookian had already
                      4 obtained several hearings on the temporary suspension of his license. Id. It described
                      5 how Manookian’s suspension had been lifted subject to conditions that Manookian
                      6 subsequently violated:
                      7                  Mr. Manookian received multiple hearings in connection
                                         with the original temporary suspension, was granted
                      8                  reinstatement with conditions, and received a formal
                                         evidentiary hearing in advance of reinstatement of the
                      9                  temporary suspension of his law license. The most recent
                                         hearing demonstrated ample basis for determining that Mr.
                     10                  Manookian poses a threat of substantial harm to the public
                                         and for reinstatement of his temporary suspension.
                     11                  Therefore, Mr. Manookian’s petition for dissolution is
                                         summarily DENIED.
                     12
                                         Mr. Manookian shall remain temporarily suspended from
                     13                  the practice of law as provided in Tenn. Sup. Ct. R. 9, § 12.3.
                                         Mr. Manookian shall comply with Tenn. Sup. Ct. R. 9 in all
                     14                  respects and particularly as provided in Tenn. Sup. Ct. R. 9,
                                         § 28.
                     15
                                         Both Mr. Manookian and the Board shall proceed with all
                     16                  due speed toward ultimate resolution of the petition for
                                         discipline currently pending before the Board.
                     17
                     18 Id., p. 2.
                     19         Thus, after Bona Law filed suit on Manookian’s behalf, the Tennessee
                     20 Supreme Court made findings on Manookian’s original conduct and his new, post-
                     21 suit conduct, that Manookian represented a substantial harm to the public. That
                     22 conduct—and nothing else—prevented and prevents Manookian from practicing law
                     23 in Tennessee.
                     24         E.       The BPR Defendants Move to Dismiss Manookian’s Complaint
                     25         Meanwhile, the BPR defendants moved to dismiss Manookian’s federal
                     26 complaint on June 11, 2019. RJN, Exh. 17. The BPR defendants argued that they
                     27 were immune from antitrust damages under the state-action exemption recognized in

LEWIS                28 Parker v. Brown, 317 U.S. 341 (1943), as it was not the BPR defendants, but the
BRISBOIS
BISGAARD
                        4834-8115-3262.1                      12                    Case No. 21CV0562 WQH BLM
& SMITH LLP                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.34 Page 16 of 32




                      1 Tennessee Supreme Court that suspended Manookian, and therefore they were
                      2 immune from liability. The BPR defendants also asked the District Court to abstain
                      3 from ruling on Manookian’s claims seeking injunctive relief under Younger v.
                      4 Harris, 401 U.S. 37 (1971), as those could be presented to the Tennessee Supreme
                      5 Court, and made other immunity arguments.
                      6         Bona Law opposed the motion to dismiss, arguing that Manookian pled facts
                      7 showing that individual BPR defendants were responsible for Manookian’s
                      8 suspension, rendering the immunity arguments inapplicable. Bona Law argued that
                      9 the court should not abstain from ruling on Manookian’s equitable and antitrust
                     10 claims because: (a) federal courts have exclusive jurisdiction to hear antitrust claims;
                     11 (b) BPR members were financially biased and could not give Manookian a fair
                     12 hearing on his constitutional claims; and (c) the proceedings in which Manookian
                     13 had been temporarily suspended were no longer pending because of the Tennessee
                     14 Supreme Court’s May 2019 dissolution order. RJN, Exh. 10
                     15         F.    The District Court Dismisses Manookian’s Claims for Money
                     16               Damages and Stays His Request for Equitable Relief
                     17         On February 28, 2020, the District Court dismissed Manookian’s money
                     18 damage claims. RJN, Exh. 11. It found that BPR members could not be sued in their
                     19 individual capacities because Manookian was suspended by the Tennessee Supreme
                     20 Court and not BPR defendants. RJN, No. 11. It also held BPR defendants were
                     21 immune under a quasi-judicial immunity theory. RJN, Exh. 11 (Mem. at p. 8.)
                     22         The District Court held that Tennessee maintains an important interest in
                     23 regulating the practice of law, and Manookian maintained an adequate opportunity to
                     24 raise constitutional challenges in the underlying Tennessee state proceeding. It
                     25 rejected Manookian’s bias arguments, which were foundational to both the antitrust
                     26 and constitutional damages claims, because the ultimate arbiter of Manookian’s
                     27 suspension was the Tennessee Supreme Court. The court entered the following order

LEWIS                28 dismissing four claims with prejudice and staying the remaining claims:
BRISBOIS
BISGAARD
                        4834-8115-3262.1                       13                    Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.35 Page 17 of 32




                      1                      Defendants’ Motion to Dismiss is GRANTED, in part.
                                             Plaintiff’s antitrust claim in Count IV is subject to Parker
                      2                      immunity and is DISMISSED WITH PREJUDICE. The
                                             claims for damages against Defendants under 42 U.S.C. §
                      3                      1983 in Counts I, II, and III are barred by quasi-judicial
                                             immunity and are DISMISSED WITH PREJUDICE. The
                      4                      remaining claims for injunctive and declaratory relief are
                                             STAYED pursuant to Younger v. Harris, 401 U.S. 37
                      5                      (1971). In light of the ruling on Defendants’ Motion to
                                             Dismiss, Plaintiff’s Motion for Preliminary Injunction is
                      6                      MOO
                      7 RJN, Exh. 11.
                      8            G.        Bona Law Files a Motion for Judgment Pursuant to FRCP 54(b),
                      9                      Based on the District Court’s Ruling
                     10            In response to the February 28, 2020 order, Bona Law and Tennessee local
                     11 counsel made the strategic decision to file a motion for separate judgment under
                     12 Federal Rule of Civil Procedure Rule 54(b) rather than a notice of appeal. Bona filed
                     13 the Rule 54(b) motion on March 30, 2020, within the statutory deadline to appeal the
                     14 District Court’s ruling. RJN, Exh. 13. Bona Law explained that the court had not
                     15 entered final judgment because it adjudicated “fewer than all claims” and asked the
                     16 District Court to enter a separate judgment as to the claims dismissed with prejudice
                     17 in the order. Id. Since the court had not expressly determined “there is no just reason
                     18 for delay” or directed entry of final judgment as to the claims that were adjudicated, a
                     19 Rule 54 motion, rather than an appeal, was the appropriate filing. See In re Fifth
                     20 Third Early Access Cash Advance Litig. 925 F.3d 265, 275; Summers v. Leis, 368
                     21 F.3d 881, 889 (6th Cir. 2004).
                     22            The District Court did not rule on Bona Law’s Rule 54(b) motion for judgment
                     23 within 150 days (Fed. R. App. Proc. Rule 4(a)(7)(A)(ii)). Therefore, on August 24,
                     24 2020, Bona Law filed a notice of appeal to protect Manookian’s right to appeal the
                     25 February 28, 2020 Order within 180 days. RJN, Exh. 16. The District Court then
                     26 ruled that the Rule 54(b) motion was moot given the filing of the protective notice of
                     27 appeal. RJN, No. 16.

LEWIS                28
BRISBOIS
BISGAARD
                          4834-8115-3262.1                              14                Case No. 21CV0562 WQH BLM
& SMITH LLP                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.36 Page 18 of 32




                      1         H.     Manookian’s Appeal is Dismissed
                      2         After Bona Law filed the notice of appeal, the Sixth Circuit ordered
                      3 Manookian to show cause as to why his appeal should not be dismissed as untimely.
                      4 RJN, Exh. 15. Bona Law submitted that the dismissal was actually appropriate, but
                      5 not because of untimeliness, but because the District Court’s order was not a final
                      6 judgment as to all claims set out in a separate statement as required by Rule 58 and
                      7 was thus not appealable. RJN, Exh. 15. Bona Law explained that the order did not
                      8 necessarily end the litigation on the merits and leave nothing for the court to do but
                      9 execute the judgment. Id., pp. 3-4. Bona Law argued, among other things, that if the
                     10 state proceedings were to continue, as the District Court’s ruling acknowledged, then
                     11 Manookian could still pursue his constitutional claims in federal court if he prevailed
                     12 in the state-court proceedings.
                     13         The Sixth Circuit disagreed. It held on January 5, 2021, that Manookian’s
                     14 constitutional challenges could be asserted in the ongoing Tennessee state court
                     15 proceedings and that Manookian would therefore be precluded from litigating those
                     16 same challenges in the District Court, and that the District Court’s stay was
                     17 “effectively a final decision and . . . the district court order is final for purposes of
                     18 appellate review.” RJN, Exh. 16. The Sixth Circuit ignored the possibility raised by
                     19 Bona Law that Manookian might prevail on the merits of his defense to the BPR’s
                     20 claims in the Tennessee Supreme Court such that The Tennessee Supreme Court
                     21 would not need to rule on his constitutional challenges. Were that the case, then the
                     22 equitable and constitutional claims asserted before the District Court would survive
                     23 and Manookian would be entitled to a ruling in federal District Court as to whether
                     24 the Tennessee Supreme Court Rules violate his First Amendment rights.
                     25         In the meantime, Bona Law had filed a motion on December 8, 2020, to
                     26 withdraw as Manookian’s counsel of record in the federal District Court. RJN, Exh.
                     27 17. The Court granted Bona Law’s motion on December 9, 2020, and Bona Law’s

LEWIS                28 representation of Manookian in the District Court ended. David Horowitz,
BRISBOIS
BISGAARD
                        4834-8115-3262.1                      15                     Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.37 Page 19 of 32




                      1 Manookian’s Tennessee counsel remained as Manookian’s counsel of record in the
                      2 District Court. Id.
                      3         After the Sixth Circuit ruling, Manookian could have still sought review of the
                      4 Sixth Circuit’s decision by filing a petition for en banc rehearing from the order. He
                      5 elected not to do so. Additionally, Manookian could have filed a petition for writ of
                      6 certiorari in the U.S. Supreme Court. Manookian elected not to do that either.
                      7         I.       Meanwhile, the BPR Had Sought Additional Discipline Against
                      8                  Manookian
                      9         On August 6, 2020, BPR filed a third supplemental petition for discipline
                     10 against Manookian. That petition is still pending. Manookian has not challenged any
                     11 ruling from the Tennessee Supreme Court in the United States Supreme Court and is
                     12 still suspended from practicing law in Tennessee. RJN, Exh. 1.
                     13         J.       Manookian’s Legal Malpractice Complaint
                     14         Manookian filed his complaint for legal malpractice and breach of fiduciary
                     15 duty in this Court claiming Bona Law committed malpractice because it allegedly
                     16 failed timely to appeal the February 28, 2020, order of the Middle District of
                     17 Tennessee. RJN, Exh. 9. The complaint alleges that Bona Law negligently advised
                     18 him that the order was not immediately appealable. Id. Manookian asserts that the
                     19 order was in fact immediately appealable and that Bona Law’s failure to appeal the
                     20 decision cost him the ability to litigate his claims for damages under the antitrust
                     21 laws and section 1983, (even though he failed to exhaust his remedies through en
                     22 banc rehearing or a petition for writ of certiorari). Id. Manookian does not—and
                     23 cannot—argue that he (and not Bona Law) lost his right to challenge the merits of the
                     24 Tennessee Supreme Court’s order. He does not and cannot argue that he lost his right
                     25 to pursue his claims for equitable relief as those continue to exist. And he does not
                     26 and cannot argue that he had any reasonable expectation that his federal claims
                     27 would result in a damages award in his favor, given the Tennessee Supreme Court’s

LEWIS                28 ruling that it was Mr. Manookian’s unprofessional conduct and nothing else that lead
BRISBOIS
BISGAARD
                        4834-8115-3262.1                      16                    Case No. 21CV0562 WQH BLM
& SMITH LLP                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.38 Page 20 of 32




                      1 to his suspensions.
                      2 III.    LEGAL STANDARD FOR A MOTION TO DISMISS
                      3         Dismissal under Rule 12(b)(6) is appropriate where the complaint lacks a
                      4 cognizable legal theory or sufficient facts to support a cognizable legal theory. See
                      5 Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). To state a
                      6 claim to relief and survive a Rule 12(b)(6) motion, the “[f]actual allegations must be
                      7 enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.
                      8 Twombly, 550 U.S. 544, 555 (2007). The allegations must be “more than labels and
                      9 conclusions, and a formulaic recitation of the elements of a cause of action will not
                     10 do.” Id. (citing Fed. R. Civ. P. 8(a)(2)).
                     11         Although the Court must accept as true all “well-pleaded factual allegations,”
                     12 Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009), it is not “required to accept as true
                     13 allegations that are merely conclusory, unwarranted deductions of fact, or
                     14 unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
                     15 Cir. 2001). “In sum, for a complaint to survive a motion to dismiss, the non-
                     16 conclusory factual content, and reasonable inferences from that content, must be
                     17 plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
                     18 Serv., 572 F.3d 962, 969 (9th Cir. 2009) (quotations omitted).
                     19         Additionally, the Court may look beyond the complaint and consider
                     20 “documents whose contents are alleged in a complaint and whose authenticity no
                     21 party questions,” even when those documents “are not physically attached to the
                     22 plaintiff’s pleading.” Parrino v. FHP, Inc., 146 F.3d 699, 705-06 (9th Cir. 1998)
                     23 (quotation omitted). The same is true of documents “upon which the plaintiff’s
                     24 complaint necessarily relies.” Id. at 706.4
                     25
                     26
                     27   4
                          This Court should take judicial notice of records from the underlying actions and
                        proceedings as part of its ruling. Those records cannot be questioned. Fed. R. Evid.
LEWIS                28 201.
BRISBOIS
BISGAARD
                        4834-8115-3262.1                       17                    Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.39 Page 21 of 32




                      1 IV.     THIS COURT SHOULD DISMISS MANOOKIAN’S CLAIM BECAUSE
                      2         BONA LAW AND ITS ATTORNEYS EXERCISED PROFESSIONAL
                      3         JUDGMENT AND ARE IMMUNE FROM ALLEGATIONS THAT
                      4         THEY BREACHED THE STANDARD OF CARE
                      5         Manookian cannot state a claim for legal malpractice because Bona Law and
                      6 its attorneys did not breach any standard of care as a matter of law and are shielded
                      7 from liability based on the doctrine of judgmental immunity. Woodruff v. Tomlin,
                      8 616 F.2d 924, 930 (6th Cir. 1980).
                      9         “When determining whether a lawyer breached a duty, the question becomes
                     10 whether the lawyer failed to exercise the degree of care, skill, and diligence
                     11 commonly possessed and exercised by other attorneys practicing in the same
                     12 jurisdiction.” Horton v. Hughes, 971 S.W.2d 957, 959 (Tenn. Ct. App. 1998). The
                     13 judgmental immunity doctrine recognizes that an attorney is not liable for the honest
                     14 exercise of professional judgment that results in an unfavorable outcome. This
                     15 “sound rule” was recognized to be a part of Tennessee law by the Sixth Circuit in
                     16 Woodruff, 616 F.2d at 934. Because “the general Tennessee rule [only] holds
                     17 attorneys liable for losses to a client for failure to exercise reasonable skill and care,”
                     18 the Sixth Circuit reasoned this “can only mean that there can be no liability for acts
                     19 and omissions by an attorney in the conduct of litigation which are based on an
                     20 honest exercise of professional judgment.” Id. at 930. “Otherwise, every losing
                     21 litigant would be able to sue his attorney if he could find another attorney who was
                     22 willing to second guess the decisions of the first attorney with the advantage of
                     23 hindsight.” Id. This immunity for the exercise of professional judgment, however, is
                     24 not absolute: an attorney “is still bound to exercise a reasonable degree of skill and
                     25 care in all his professional undertakings.” Id.
                     26         All of Manookian’s claims against Defendants presume—without basis or
                     27 support— that Defendants negligently failed to appeal the District Court’s February

LEWIS                28 28, 2020 order dismissing portions of his claims against individual BPR members.
BRISBOIS
BISGAARD
                        4834-8115-3262.1                       18                      Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.40 Page 22 of 32




                      1 But Manookian’s theory cannot survive because, as explained in the Rule 54(b)
                      2 motion, the District Court did not enter a final judgment on all of Manookian’s
                      3 claims given the District Court’s decision to stay Manookian’s claims for equitable
                      4 relief. This was, as a matter of law, a reasonable position for Bona Law to take under
                      5 existing precedent. Manookian identifies no problem (now, or when the
                      6 determination was made) with the reasoning supporting Bona Law’s conclusion; he
                      7 asserts only that it was problematic because he dislikes what resulted from it.
                      8         The Sixth Circuit’s determination that an order dismissing some—but not
                      9 all—of Manookian’s claims was a final judgment subject to appeal is in significant
                     10 tension with the general rule that, when appealing federal orders, all claims must be
                     11 raised in a single appeal after a judgment on the merits. Here, Manookian’s claims
                     12 for equitable relief were stayed by the District Court and remained to be adjudicated
                     13 after the District Court dismissed only the damages claims. Richardson-Merrell, Inc.
                     14 v. Koller, 472 U.S. 424 (1985); Firestone Tire & Rubber Co. v. Risjord, 449 U.S.
                     15 368, 374 (1981). Bona Law followed established precedent against “piecemeal
                     16 appeals” where issues remain to be adjudicated. Huron Valley Hospital, Inc. v.
                     17 Pontiac, 792 F.2d 563, 566 (6th Cir. 1986) (“The Supreme Court has frequently
                     18 recognized the extraordinary delay and expense which would occur if immediate
                     19 appeals were allowed from each and every order of the district court.” Courts
                     20 “traditionally have not looked upon piecemeal appeals with any degree of favor.”);
                     21 Bankers Tr. Co. v. Mallis, 435 U.S. 381, 386 (1978) (Rule 58 “should be interpreted
                     22 to prevent loss of the right of appeal, not to facilitate loss.”); Otis v. City of Chi., 29
                     23 F.3d 1159, 1163 (7th Cir. 1994) (en banc) (“Rule 58 is designed to produce a distinct
                     24 indication that the case is at an end.”).
                     25         Moreover, had Bona Law filed an appeal within 30 days rather than file a
                     26 Rule 54(b) motion, Bona Law and Manookian would have been conceding that the
                     27 District Court’s judgment was final while Manookian’s state-court disciplinary

LEWIS                28 proceedings continued. In those proceedings, Manookian was making some of the
BRISBOIS
BISGAARD
                        4834-8115-3262.1                      19                   Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.41 Page 23 of 32




                      1 same constitutional challenges that he had made in the federal-court litigation. Any
                      2 concession by Bona Law and Manookian that the District Court’s order was final
                      3 would have meant, under principles of claim and issue preclusion, that Manookian’s
                      4 constitutional challenges could not proceed in state court.
                      5         While the Sixth Circuit ultimately disagreed with Bona Law’s analysis
                      6 regarding the timing of an appeal, the Sixth Circuit did not determine that the
                      7 dismissal orders as to the money damages claims were separately appealable orders
                      8 subject to the original statutory deadline. Instead, it took the unusual position that the
                      9 entire judgment was final, including the stay order, and, in doing so, concluded that
                     10 the Tennessee Supreme Court was the final—and sole—adjudicator of Manookian’s
                     11 federal constitutional claims. It asserted that the District Court’s order staying
                     12 Manookian’s claims for equitable relief was final because it effectively put
                     13 Manookian out of court, reasoning that Manookian’s state court proceedings would
                     14 necessarily operate as res judicata and end the federal litigation. See, e.g., RSM
                     15 Richter, Inc. v. Behr Am., Inc., 729 F.3d 553, 556 (6th Cir. 2013). But Bona Law had
                     16 highlighted the problem with such reasoning in its response to the order to show
                     17 cause by explaining that there remained a strong possibility that the Tennessee
                     18 Supreme Court would rule on the merits of Manookian’s defense to the BPR’s claims
                     19 and dissolve his suspension. Were the Tennessee Supreme Court to have done so,
                     20 that court could have left some or all of Manookian’s constitutional challenges raised
                     21 in the District Court unadjudicated. In ruling against Manookian, the Sixth Circuit
                     22 did not even mention any of Bona Law’s arguments on that point. RJN, Exh. 15, pp.
                     23 3-4.
                     24         The record demonstrates that Bona Law exercised professional judgment in
                     25 concluding that a Rule 54(b) motion was appropriate to obtain a final, appealable
                     26 District Court order, and Defendants cannot, as a matter of law, be liable for
                     27 malpractice. In choosing to file a Rule 54(b) motion, Bona Law avoided the risk that

LEWIS                28 filing a direct immediate appeal would create the possibility of res judicata of active
BRISBOIS
BISGAARD
                        4834-8115-3262.1                       20                      Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.42 Page 24 of 32




                      1 constitutional claims in state court by implicitly admitting that the federal District
                      2 Court’s decision was final as to all claims (which is a necessary premise for a direct
                      3 appeal). Bona Law’s strategic decision allowed the state-court case to continue. See,
                      4 e.g., Hyland v. Liberty Mut. Fire Ins. Co., 885 F.3d 482 (7th. Cir. 2018).
                      5         Bona Law also exercised sound professional judgment when it argued that the
                      6 form of the District Court’s order rendered it not appealable as a final judgment
                      7 because it was not stated in a separate document, as that term has been interpreted by
                      8 relevant case law, thereby triggering the 180-day time limit that applies to orders that
                      9 are not set forth in a separate statement. For an order to constitute a separate
                     10 statement under Federal Rule Civil Procedure Rule 58’s requirements, it “should be
                     11 as minimal as possible,” which is not the case with the District Court’s longer order
                     12 that addresses five different filings and recites the procedural history of the case. See,
                     13 e.g., Hyland, 885 F.3d at 484.
                     14         All of the above disproves any suggestion that Bona Law simply missed a
                     15 deadline or failed to exercise sound judgment in determining how to perfect
                     16 Manookian’s appeal. A central purpose of the judgmental immunity doctrine is to
                     17 preclude after-the-fact assessment of an attorney’s judgment based solely on the
                     18 outcome of that judgment. Monday-morning quarterbacking—such as what
                     19 Manookian here seeks—unfairly holds attorneys responsible for the actions of courts
                     20 and other entities beyond their control.
                     21 V.      THE COMPLAINT MUST BE DISMISSED BECAUSE MANOOKIAN
                     22         CANNOT PROVE THAT BONA LAW CAUSED HIS DAMAGES.
                     23         A.    Manookian Cannot Prove that He Would Have Recovered Damages
                     24               Against Individual BPR Members
                     25         This Court must dismiss Manookian’s claims for the separate and independent
                     26 reason that he could not have and would not have recovered any damages in the
                     27 underlying lawsuit. To survive this motion to dismiss, Manookian’s claims against

LEWIS                28 Bona Law require allegations plausibly suggesting he would have prevailed in the
BRISBOIS
BISGAARD
                        4834-8115-3262.1                      21                    Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.43 Page 25 of 32




                      1 underlying appeal and antitrust claim but for the alleged error. He does not include
                      2 such allegations and, as explained below, he cannot include them as a matter of law
                      3 because the Tennessee Supreme Court independently determined he posed a threat of
                      4 substantial harm to the public.
                      5        To state a claim for legal malpractice under Tennessee law, a plaintiff must
                      6 show (1) the defendants owed a duty to plaintiff, (2) they breached that duty,
                      7 (3) plaintiff suffered damages, (4) the breach in fact caused plaintiff’s damages, and
                      8 (5) the breach proximately, or legally, caused plaintiff’s damages. Gibson v. Trant,
                      9 58 S.W.3d 103, 108 (Tenn. 2001)5 (citing Lazy Seven Coal Sales, Inc. v. Stone &
                     10 Hinds, 813 S.W.2d 400, 403 (Tenn.1991)).
                     11        To prove that attorney negligence caused damages, “a plaintiff must prove that
                     12 he would have obtained relief in the underlying lawsuit, but for the attorney’s
                     13 malpractice; consequently, the trial of a legal malpractice claim becomes, in effect, a
                     14 ‘trial within a trial.’” Shearon v. Seaman, 198 S.W.3d 209, 214 (Tenn. Ct. App.
                     15 2005). When there is an appeal, “plaintiffs must demonstrate that the appeal of the
                     16 underlying litigation would have been successful, and that upon trial after remand
                     17 they would have obtained a recovery.” Id. Under this standard, the trier of fact views
                     18 the underlying suit from the standpoint of what a reasonable judge or jury would
                     19 have decided but for the attorney’s alleged negligence. See Powell v. Potterfield,
                     20 2014 WL 2582765, at *3 (S.C. Ct. App. March 19, 2014) (case within a case
                     21 determination is “based on an objective standard, i.e., what the outcome should have
                     22 been”); Kranendonk v. Gregory & Swapp, PLLC, 320 P.3d 689, 696 (Utah Ct. App.
                     23 2014). The question is not what the outcome would have been given a particular
                     24
                          5
                           Defendants do not perceive any material difference between California and
                     25 Tennessee law as it relates to a claim for legal malpractice, However, if a difference
                        exists Tennessee law governs. See Wash. Mut. Bank v. Superior Court, 24 Cal. 4th
                     26 906, 919-20, (Cal. 2001). All of the conduct at issue occurred in connection with an
                        underlying lawsuit litigated in Tennessee. Tennessee courts have the stronger interest
                     27 in regulating the practice of law within their courts. California has little—if any—
                        interest in the outcome of a federal lawsuit against a California attorney who
LEWIS                28 voluntarily conducted business in Tennessee. Waggoner v. Snow, Becker, Kroll, Klaris
BRISBOIS                &   Krauss 991 F.2d 1501, 1506 (9th Cir.221993)
                        4834-8115-3262.1                                               Case No. 21CV0562 WQH BLM
BISGAARD
& SMITH LLP                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.44 Page 26 of 32




                      1 judge, but rather what it should have been. Id.
                      2        To prevail on his antitrust claim as a private plaintiff, Manookian must show
                      3 he suffered antitrust injury, which is “injury of the type the antitrust laws were
                      4 intended to prevent and that flows from that which makes defendants’ acts unlawful”
                      5 under the antitrust laws. Atl. Richfield Co. v. USA Petrol. Co., 495 U.S. 328, 334
                      6 (1990). In other words, to prevail on his antitrust claim, Manookian bore the burden
                      7 of showing that his injury flowed from the defendants’ violation of the antitrust laws
                      8 and not from some other source—including, for example, his violation of the Rules
                      9 of Professional Responsibility. See HyPoint Technology, Inc. v. Hewlett-Packard
                     10 Co. (6th Cir. 1991), 949 F.2d 874, 877; Nw. Publications, Inc. v. Crumb (9th Cir.
                     11 1985), 752 F.2d 473, 476 (“It is generally sufficient to show with reasonable
                     12 probability some causal connection between the antitrust violation and a loss of
                     13 income.”)
                     14        Manookian’s injury did not flow from the BPR defendants’ conduct at all,
                     15 lawful or unlawful, but rather from his own conduct interacting with the decision of
                     16 the Tennessee Supreme Court. Demonstrating the requisite antitrust injury became
                     17 impossible when the Tennessee Supreme Court repeatedly affirmed that
                     18 Manookian’s original conduct—and his conduct after the filing of the antitrust
                     19 complaint and not a subject of the complaint—represented a threat of substantial
                     20 harm to the public. On October 11, 2019, the Tennessee Supreme Court determined
                     21 that Manookian’s conduct violated the Rules of Professional Conduct in several ways
                     22 beyond the original offenses on which he based his antitrust claims against the BPR
                     23 officials in their individual capacity. It highlighted two incidents, one in which Mr.
                     24 Manookian improperly communicated with a client of opposing counsel by email
                     25 such that it was “designed to intimidate the client and undermine his relationship
                     26 with the attorney,” and a separate incident in which he intentionally sent another
                     27 opposing counsel an email that contained a picture of his wife and other personal

LEWIS                28 information causing opposing counsel to be fearful for the safety of his family. RJN,
BRISBOIS
BISGAARD
                        4834-8115-3262.1                      23                      Case No. 21CV0562 WQH BLM
& SMITH LLP                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.45 Page 27 of 32




                      1 Exh. 7, p. 3.
                      2        Shortly thereafter, in its order filed October 17, 2019 denying Manookian’s
                      3 petition to dissolve his suspension, the Tennessee Supreme Court made the following
                      4 determinations:
                      5        Mr. Manookian received multiple hearings in connection with the
                               original temporary suspension, was granted reinstatement with
                      6
                               conditions, and received a formal evidentiary hearing in advance of
                      7        reinstatement of the temporary suspension of his law license. The most
                               recent hearing demonstrated ample basis for determining that Mr.
                      8
                               Manookian poses a threat of substantial harm to the public and for
                      9        reinstatement of his temporary suspension.
                     10        RJN, Exh. 7 at p. 2 (emphasis added).
                     11        As he was suspended from practicing law in Tennessee for distinct reasons
                     12 unrelated to the allegedly anticompetitive conduct as determined by the Tennessee
                     13 Supreme Court, Manookian can no longer claim that his injury “was of the type the
                     14 antitrust laws were intended to prevent and that flow[ed] from that which makes
                     15 defendants’ acts unlawful.” ARCO, 495 U.S. at 334.6 In the circumstances of the
                     16 underlying case, including the relevant post-complaint actions by the Tennessee
                     17 Supreme Court and Manookian himself, the Sixth Circuit would likely have affirmed
                     18 the federal trial court’s motion to dismiss. Bona Law, faced with such a certainty, did
                     19 what it could do to save the injunctive and equitable claims and any possibility of
                     20 leverage for settlement from the federal action.7
                     21
                     22   There were additional significant hurdles to Manookian’s underlying antitrust claims
                          6

                     23 resulting from both post-filing actions and the inherent difficulty with the underlying
                        antitrust claim itself.
                     24
                        7
                          An award of damages against individual BPR members required Bona Law to
                     25 persuade the Sixth Circuit to reverse prior precedent. Moncier, 557 Fed. Appx. at 409.
                     26 While this was an uphill battle at the time the complaint was filed, it became even
                        more problematic once the Tennessee Supreme Court concluded that Manookian’s
                     27 repeated suspensions were caused not by any misconduct by BPR members, but rather

LEWIS                28 by Manookian’s repeated misconduct. Convincing the Sixth Circuit to rethink
BRISBOIS                (footnote      continued)
                        4834-8115-3262.1                         24                     Case No. 21CV0562 WQH BLM
BISGAARD
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.46 Page 28 of 32




                      1         B.    Sound Public Policy Prevents Manookian from Asserting His
                      2               Damages Claims
                      3         Manookian’s malpractice claim is not significantly different from that of a
                      4 guilty criminal defendant alleging malpractice against his lawyer, which requires a
                      5 showing of actual innocence. Zonge v. Woodall, No. M1998-00800-COA-R3-CV,
                      6 2000 Tenn. App. LEXIS 681, at *24-26 (Ct. App. Oct. 5, 2000). Manookian retained
                      7 Bona Law to allege section 1983 and antitrust claims against BPR members. Bona
                      8 Law had no control over Manookian’s original conduct—or his subsequent actions
                      9 that led to his subsequent suspension. If Manookian could recover against Bona Law
                     10 for damages suffered from his suspension, even though he was suspended for good
                     11 reason, then he would be indirectly benefiting from his repeated violations of the
                     12 Rules of Professional Conduct. Zonge, at 24-26.
                     13         C.    Manookian Cannot Establish Causation Because His Federal
                     14               Constitutional Challenges to Tennessee Supreme Court Rule 12.3
                     15               Are Barred by Claim Preclusion
                     16         To avoid dismissal, Manookian must adequately allege that, but for Bona
                     17 Law’s decision to pursue Rule 54(b) relief from the Middle District of Tennessee
                     18 rather than file a notice of appeal within thirty days of the granting of the BPR
                     19 members’ motion to dismiss, Manookian would have recovered damages against the
                     20 individual BPR members. Manookian cannot so allege, however, because
                     21 Manookian raised his federal constitutional arguments regarding Tennessee’s Rules
                     22 of Professional Conduct (or could have raised any such challenges) and the
                     23 Tennessee Supreme Court determined based on state-law grounds that Manookian’s
                     24 suspension was justified. If Manookian wished to keep those federal constitutional
                     25 challenges alive, he should have sought review of the Tennessee Supreme Court’s
                     26 ruling in the United States Supreme Court because no other federal court could have
                     27

LEWIS                28 precedent in this post-complaint factual context became an unwinnable endeavor.
BRISBOIS
BISGAARD
                        4834-8115-3262.1                        25                   Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.47 Page 29 of 32




                      1 reviewed the Tennessee Supreme Court’s ruling. 28 U.S.C. § 1257; Pierce County v.
                      2 Guillen, 537 U.S. 129, 141 (2003).
                      3         Manookian’s failure—through his Tennessee counsel—to seek U.S. Supreme
                      4 Court review, rendered his federal damages claims (and even declaratory and
                      5 injunctive claims, according to the Sixth Circuit), precluded in federal District Court
                      6 by claim and issue preclusion. Irrespective of Bona Law’s actions in the federal
                      7 antitrust case, Manookian would not have been able to pursue the claims8.
                      8 V.      MANOOKIAN FAILS TO STATE FACTS SUFFICIENT TO SET
                      9         FORTH A CAUSE OF ACTION FOR BREACH OF FIDUCIARY DUTY
                     10         Manookian’s claim for breach of fiduciary duty fails as a matter of law
                     11 because he pleads no facts to show that a fiduciary duty was breached. Instead, he
                     12 merely repeats the claims asserted in his negligence cause of action, which alleges in
                     13 conclusory fashion that Bona Law breached a “reasonable duty” of care. Sammons v.
                     14 Rotroff, 653 S.W.2d 740, 745 (Tenn. Ct. App. 1983). He does not and cannot point to
                     15 any specific conduct that constitutes a breach, and he does not identify why any
                     16 alternative course would have been more reasonable under the circumstances and
                     17 when it could have been taken. There is “no Tennessee case recognizing . . . [a]
                     18 cause of action [based on breach of fiduciary duty] against a lawyer for conduct
                     19 based exclusively on an alleged violation of the Code of Professional
                     20 Responsibility.” Image Outdoor Adver., Inc. v. CSX Transp., Inc., No. M2000-
                     21 03207-COA-R3-CV, 2003 Tenn. App. LEXIS 431, 2003 WL 21338700, at *10
                     22 (Tenn. Ct. App. June 10, 2003) (unpublished); see also Akins v. Edmondson, 207
                     23 S.W.3d 300, 307-08 (Tenn. Ct. App. 2006); CenTra, Inc. v. Estrin, 538 F.3d 402,
                     24
                     25   It is likely that issue preclusion would have made it impossible for Manookian’s
                          8

                     26 antitrust claim to survive because the Tennessee Supreme Court issued a final
                        judgment contradicting Manookian’s claims (necessary to his antitrust case) that the
                     27 board member’s actions against Manookian were a sham done for marketplace

LEWIS                28 competitive reasons
BRISBOIS
BISGAARD
                        4834-8115-3262.1                          26                    Case No. 21CV0562 WQH BLM
& SMITH LLP                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.48 Page 30 of 32




                      1 410 n.2 (6th Cir. 2008) (“Just as Michigan courts have done, lower Tennessee courts
                      2 have rejected claims whose sole basis is a violation of the Rules of Professional
                      3 Responsibility.”).
                      4            Here, because Tennessee law does not recognize a separate and distinct breach
                      5 of fiduciary claim when the claim is entirely premised on legal negligence
                      6 allegations, Manookian’s breach of fiduciary claim cannot stand.
                      7 VI.        THE COMPLAINT FAILS TO SUFFICIENTLY ALLEGE CLAIMS
                      8            AGAINST LUIS BLANQUEZ AND LUKE HASSKAMP
                      9            Manookian’s complaint alleges claims against Mr. Blanquez, and Mr.
                     10 Hasskamp9 but asserts no specific facts against them. Indeed, their only mention
                     11 occurs in the caption and in a paragraph defining “Defendants.” See Dkt. 1 ¶¶ 10-12.
                     12 Manookian makes no effort to establish how these defendants (i) breached the
                     13 applicable standard of care or (ii) directly and proximately caused him damage. For
                     14 example, he does not allege that these individuals signed any operative pleadings,
                     15 filed notices of appearance, or were in any way involved with the specific matters
                     16 about which he complains.
                     17            Manookian bears the burden of identifying specific facts concerning each
                     18 defendant that suggest a claim to relief as to each. See Esposito v. Hollander, No.
                     19 2:09-cv-728-FtM-29SPC, 2011 U.S. Dist. LEXIS 9790, at *4 (M.D. Fla. Feb. 1,
                     20 2011) (“Additionally, although individuals are named as defendants, no specific
                     21 actions are attributed to each of the defendants separately such that defendants would
                     22 have sufficient notice of the allegations in the Second Amended Complaint.”); Bush
                     23 v. Chancery Court, No. 18-5215, 2018 U.S. App. LEXIS 30239, at *3 (6th Cir. Oct.
                     24 25, 2018) (“Bush claimed that certain defendants breached their fiduciary duties. Yet
                     25 he failed to plead facts supporting those claims.”). Manookian does not allege any
                     26 facts about Mr. Blanquez or Mr. Hasskamp, much less any facts from which the
                     27

LEWIS                28   9
                              The complaint also misspells Mr. Hasskamp’s name.
BRISBOIS
BISGAARD
                          4834-8115-3262.1                           27                   Case No. 21CV0562 WQH BLM
& SMITH LLP                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.49 Page 31 of 32




                      1 Court could infer liability.
                      2 VII. CONCLUSION
                      3            Defendants respectfully request that the Court grant their motion to dismiss
                      4 with prejudice for the reasons set forth above.
                      5
                          DATED: June 14, 2021                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6
                      7                                           By:         /s/ Brian Slome
                                                                        Brian Slome
                      8                                                 Kenneth C. Feldman
                      9                                                 Attorneys for Defendants, Bona Law P.C.,
                                                                        Jarod Bona, David Codell, Aaron Gott,
                     10
                                                                        Luke Hasskamp, And Luis Blanquez
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
                          4834-8115-3262.1                           28                   Case No. 21CV0562 WQH BLM
& SMITH LLP                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 5-1 Filed 06/14/21 PageID.50 Page 32 of 32




                      1                        CERTIFICATION OF ELECTRONIC SERVICE
                      2                                 Manookian v. Bona Law, et al.
                                             USDC, Southern District Case No. 21CV0562 WQH BLM
                      3 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
                      4       At the time of service, I was over 18 years of age and not a party to the action.
                        My  business address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am
                      5 employed in the office of a member of the bar of this Court at whose direction the
                      6 service was made.

                      7       On June 14, 2021, I served the following document(s):
                              I served the documents on the following persons at the following addresses
                      8 (including fax numbers and e-mail addresses, if applicable):
                      9
                         Frank J. Johnson, Esq.                   John Spragens, Esq.
                     10 FrankJ@johnsonfistel.com                  john@spragenslaw.com
                         Kristen O’Connor, Esq.                   SPRAGENS LAW PLC
                     11
                         KristenO@johnsonfistel.com               311 22nd Ave. No.
                     12 JOHNSON FISTEL, LLP                       Nashville, TN 37203
                     13 655 West Broadway, Suite 1400             Telephone: (615) 983-8900
                         San Diego, CA 92101                      Facsimile: (615) 682-8533
                     14 Telephone: (619) 230-0063
                                                                  Lead Counsel for Plaintiff
                     15 Facsimile: (619) 255-1856
                     16 Local Counsel for Plaintiff               (Pro Hac Vice forthcoming)

                     17
                     18
                                   The documents were served by the following means:
                     19
                                  (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
                     20            filed the documents with the Clerk of the Court using the CM/ECF system,
                                   which sent notification of that filing to the persons listed above.
                     21
                             I declare under penalty of perjury under the laws of the United States of
                     22 America and the State of California that the foregoing is true and correct.
                     23      Executed on June 14, 2021, at San Diego, California.
                     24
                     25
                     26
                                                                     Jennifer Cannone
                     27
                          order.
LEWIS                28
BRISBOIS
BISGAARD
                          4834-8115-3262.1                           1                  Case No. 21CV0562 WQH BLM
& SMITH LLP
ATTORNEYS AT LAW
